       Case 1:20-cr-00202-LAP Document 65
                                       64 Filed 03/04/21
                                                03/03/21 Page 1 of 1




                           DAVID K. BERTAN
                              ATTORNEY AT LAW
                       888 GRAND CONCOURSE, SUITE 1N
                           BRONX, NEW YORK 10451

                                    (718) 742-1688
                                  FAX (718) 585-8640
                            E-MAIL: DBERTAN@YAHOO.COM




                                          March 3, 2021

Via ECF

Hon. Loretta A Preska, United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Hon.

              Re:    USA v. Jones (Defendant Keith Lynch)
                     20-Cr-202 (LAP)

Dear Judge Preska:

        I represent Mr. Lynch in the above matter. I am requesting an adjournment
of the conference scheduled for March 3, 2021. I am discussing with Mr. Lynch
possible pre-trial resolutions of this matter and need additional time in which to
consult with him. Both the Government and Mr. Lynch are in agreement with the
requested adjournment. If it is convenient for the Court, I suggest a date sometime
in early April, 2021. I consent to any exclusion of time.

       Thank you for your consideration in this matter.

                                          Very truly yours,

                                          David K. Bertan

DKB                                  The conference scheduled for March 3, 2021
cc:    AUSA Bagliebter (Via ECF)     is adjourned to April 12, 2021 at 12:00
                                     p.m. Time shall be excluded until then to
                                     best serve the ends of justice. SO
                                     ORDERED.
                                                                  3/4/2021
